DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (United States Patent Application Publication 2013/0182138) in view of Hara et al. (United States Patent Application Publication 2016/0112633), hereinafter referenced as Hara.
Regarding claim 1, Cho discloses an imaging system comprising: an imaging terminal (figure 20 exhibits terminal 301 as disclosed at paragraph 210); and an external server that communicates with the imaging terminal (figure 20 exhibits server 100 as disclosed at paragraph 210), wherein, when it is determined that the imaging terminal satisfies an imaging condition, the imaging system transfers a right to operate the imaging terminal from an operator to the external server (figure 19 exhibits step S230-S240 wherein when a remote capture control request is accepted then the right to control is transferred to the server, in the form of mobile terminal 100 as disclosed at paragraphs 204-206), and, when the right to operate is transferred to the external server, the external server controls a performance of an imaging operation by the imaging terminal for imaging the specific object to be imaged and receives imaging data of the specific object to be imaged from the imaging terminal (figure 19 exhibits steps S240 and S250 in which the mobile terminal controls image capturing and receives 
Hara is a similar or analogous system to the claimed invention as evidenced Hara teaches a method for remote image capturing wherein the motivation of ensuring that the correct object can be captured by the camera would have prompted a predictable variation of Cho by applying Hara’s known principal of determining that an imaging terminal satisfies an imaging condition for a specific object to be imaged prior to allowing image capturing for a remote terminal (figure 9 exhibits step S605 in which it is determined whether a specific object is within the field of view of the camera prior to allowing an image capturing operation for a remote device as disclosed at paragraph 102).  When applying this known technique to Cho it would have been obvious to a person having ordinary skill in the art to check whether the terminal is able to capture an image of a specific object, as taught by Hara, as a condition for transferring the right to operate.
In view of the motivations such as ensuring that the correct object can be captured by the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Cho.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Cho in view of Hara discloses everything claimed as applied above (see claim 1), in addition, Hara discloses wherein, 15when the imaging terminal recognizes the specific object to be imaged based on the imaging data under a predetermined condition, the right to operate is transferred from the operator to the external server (figure 9 of Hara teaches that an image capturing operation cannot be carried out until the specific object is detected by the imaging terminal in step S605 as disclosed at paragraph 102).
Regarding claim 4, Cho in view of Hara discloses everything claimed as applied above (see claim 1), in addition, Cho discloses wherein, when at least one of a position of the imaging terminal and an orientation of the 25imaging terminal meets a predetermined condition, the right to operate the imaging51 terminal is transferred from the operator to the external server (figure 5 exhibits step S23 and S26 wherein when a terminal satisfies an imaging condition, such as location, for a specific object to be imaged the right to operate is transferred to the server and the settings provided by the server are used to capture an image as disclosed at paragraph 132).
Regarding claim 5, Cho in view of Hara discloses everything claimed as applied above (see claim 1), in addition, Cho discloses wherein, when the imaging terminal determines that the specific object to be imaged 5satisfies a predetermined condition, a confirmation screen for transferring the right to operate is presented on a monitor of the imaging terminal, and the right to operate the imaging terminal is transferred from the operator to the external server by the operator's confirmation instruction on the confirmation screen (figure 37 exhibits a confirmation screen which allows a user to reject a remote control request when a remote request is received as disclosed at paragraph 270). 
Regarding claim 6, Cho discloses everything claimed as applied above (see claim 1), in addition, Cho discloses, wherein, when the right to operate is transferred from the operator to the external server and the external server is performing the imaging operation using the imaging terminal, the imaging terminal transmits the imaging data to the external server without storing the imaging data in the imaging terminal (figure 20 exhibits wherein preview image data which is part of the imaging operation is transferred to the terminal 100, it is apparent that preview image data is not stored long term on the imaging terminal).  
Regarding claim 9, Cho discloses an imaging terminal that communicates with an external server in an imaging system (figure 20 exhibits terminal 301 as disclosed at paragraph 210), wherein, when it is determined that the imaging terminal satisfies an imaging condition, a right to operate the imaging terminal is transferred 15from an operator to the external server (figure 19 exhibits step S230-S240 wherein when a remote capture control request is accepted then the right to control is transferred to the server, in the form of mobile terminal 100 as disclosed at paragraphs 204-206), and, when the right to operate is transferred to the external server, the imaging terminal performs an imaging operation of the specific object to be imaged under a control of the external server, and transmits imaging data of the specific object to be imaged to the external server (figure 19 exhibits steps S240 and S250 in which the remote terminal performs an imaging operation and transmits image data to the external server as disclosed at paragraphs 206-208 and displays a preview image from the imaging terminal as exhibited in figure 20 and disclosed at paragraph 210).  However, Cho fails to disclose that the imaging condition is for a specific object to be imaged.
Hara is a similar or analogous system to the claimed invention as evidenced Hara teaches a method for remote image capturing wherein the motivation of ensuring that the correct object can be captured by the camera would have prompted a predictable variation of Cho by applying Hara’s known principal of determining that an imaging terminal satisfies an imaging condition for a specific object to be imaged prior to allowing image capturing for a remote terminal (figure 9 exhibits step S605 in which it is determined whether a specific object is within the field of view of the camera prior to allowing an image capturing operation for a remote device as disclosed at paragraph 102).  When applying this known technique to Cho it would have been obvious to a person having ordinary skill in the art to check whether the terminal is able to capture an image of a specific object, as taught by Hara, as a condition for transferring the right to operate.
In view of the motivations such as ensuring that the correct object can be captured by the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Cho.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10, a method, corresponds to and is analyzed the same as the system of claim 1.
Claim 11, a non-transitory computer-readable recording medium that stores a computer program, corresponds to and is analyzed the same as the system of claim 1 (figure 1 of Cho exhibits recording medium 110 which stores an operating program in section 1104 as disclosed at paragraph 30).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hara and further in view of Calman et al. (United States Patent Application Publication 2012/0232966).
Regarding claim 3, Cho in view of Hara discloses everything claimed as applied above (see claim 2), however, Cho in view of Hara fails to disclose wherein the imaging terminal recognizes the specific object to be imaged by a marker disposed on or around a surface of the specific object to be imaged. 
Calman is a similar or analogous system to the claimed invention as evidenced Calman teaches an imaging system wherein the motivation of improving the recognition accuracy of a subject would have prompted a predictable variation of Cho in view of Hara by applying Calman’s known principal of recognizing a specific object to be imaged by a marker disposed on or around a surface of the specific object to be imaged (paragraph 68 teaches using a subject’s clothing as a marker; it is apparent that clothes are disposed on or around a subject).
In view of the motivations such as improving the recognition accuracy of a subject one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Cho in view of Hara.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hara and further in view of Matsuda (United States Patent Application Publication 2017/0324893).
Regarding claim 8, Cho discloses everything claimed as applied above (see claim 2), however, Cho fails to disclose wherein the imaging terminal is 5capable of at least one of rotating and moving of an imaging part of the imaging terminal, and, when the right to operate is transferred, the external server follows the specific object to be imaged by optically zooming, rotating, or moving the imaging part so that the specific object to be imaged is within an imaging area of the imaging part.
Matsuda is a similar or analogous system to the claimed invention as evidenced Matsuda teaches a system for control of remote camera terminals wherein the motivation of allowing a user to frame a subject as desired thereby allowing a user to capture a desired image would have prompted a predictable variation of Cho by applying Matsuda’s known principal of providing an imaging terminal is 5capable of at least one of rotating and moving of an imaging part of the imaging terminal (paragraph 30 teaches that network cameras 121 are PTZ cameras), and, when the right to operate is transferred, the external server follows the specific object to be imaged by optically zooming, rotating, or moving the imaging part so that the specific object to be imaged is within an imaging area of the imaging part (figure 9A exhibits a user interface which when in control of the camera allows moving the imaging part so that an object to be imaged is located at a user’s desired position in the field of view as disclosed at paragraph 66).
In view of the motivations such as allowing a user to frame a subject as desired thereby allowing a user to capture a desired image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Cho.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein the imaging terminal is capable of AP mode communication that is direct wireless communication with an external operation terminal, an operation of the external operation terminal by the operator is input from the 20external operation terminal to the imaging terminal, the imaging terminal is capable of STA mode communication that is wireless communication via a router with the external server, and, when transferring the right to operate the imaging terminal from the operator to the external server, the AP mode communication is canceled and the STA mode 25communication is performed to connect between the imaging terminal and the external52 server via the router, and the external server performs the imaging operation by controlling the imaging terminal via the router, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Cho in view of Hara teaches the system of claim 1, however, Cho does not teach a connection with an external operation terminal in addition to an external server and therefore cannot reasonably teach cancelling a first type of wireless connection with an external operation terminal when creating a second type of wireless connection with the external server.  In view of the foregoing, the combination fails to teach or suggest “wherein the imaging terminal is capable of AP mode communication that is direct wireless communication with an external operation terminal, an operation of the external operation terminal by the operator is input from the 20external operation terminal to the imaging terminal, the imaging terminal is capable of STA mode communication that is wireless communication via a router with the external server, and, when transferring the right to operate the imaging terminal from the operator to the external server, the AP mode communication is canceled and the STA mode 25communication is performed to connect between the imaging terminal and the external52 server via the router, and the external server performs the imaging operation by controlling the imaging terminal via the router” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yajima et al. (United States Patent 10,225,525) teaches a system for remote communication with a camera.
Ueno (United States Patent Application Publication 2015/0206010) teaches a method for detecting an authentication target.
Goldberg (United States Patent Application Publication 2007/0003113) teaches a system for obtaining person-specific images.
Watanabe et al. (United States Patent Application Publication 2006/0132605) teaches a system for remotely acquiring images.
Kobayashi et al. (United States Patent 6,856,346) teaches a system for remove camera control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696